DUFOUR, J.
Appellee’s motion to dismiss on the ground *156that the appeal \vas not seasonably lodged here is met with the rejoinder that the lower judg'e erred in fixing the return day and that the motion to dismiss came too late.
March 21, 1904.
The motion of appeal was made on January 22, 1904, three days before our last return day for that month, and the appeal by order of the district judge was made returnable for the first Monday in February for want of time to complete the transcript before the next legal return, day. The transcript was filed here on February 11.
The Judge committed no error; he had the right, if the record could not be completed for the next return day, to fix a day which need not be a regular return day of this Court. Act 45, of I870-49 An. 968-39 An. 413.
The appellant should have filed his appeal here on the day fixed in the order. Failure to do so amounts to an abandonment of the appeal, and a motion to dismiss on that ground may be made at any time. 47 An. 1534.
Appeal dismissed.